UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 14-1656


MICHAEL EUGENE MOUNTS,

                 Petitioner - Appellant,

          v.

COMMISSIONER OF INTERNAL REVENUE,

                 Respondent - Appellee.



               Appeal from the United States Tax Court.
                        (Tax Ct. No. 1252-14L)


Submitted:   November 18, 2014             Decided:   November 20, 2014


Before NIEMEYER, MOTZ, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael Eugene Mounts, Appellant Pro Se.          Gilbert Steven
Rothenberg, Deputy Assistant Attorney General, Robert Joel
Branman, Robert William Metzler, UNITED STATES DEPARTMENT OF
JUSTICE, Tax Division, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Michael      Eugene   Mounts     appeals    from   the    tax    court’s

order dismissing as untimely his petition for redetermination of

a   deficiency   with    respect   to     his   2007   and    2008   income    tax

liability.    We have reviewed the record and find no reversible

error.   Accordingly, we affirm for the reasons stated by the tax

court.   See Mounts v. Comm’r of Internal Revenue, T.C. No. 1252-

14L (U.S.T.C. Apr. 4, 2014).              We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                           AFFIRMED




                                        2